EXHIBIT 10.1

BoS (USA) INC.
565 Fifth Avenue
New York, New York 10017

October 1, 2007

FirstCity Financial Corporation
6400 Imperial Drive
Waco, Texas 76712

Gentlemen:

We refer to the Subordinated Delayed Draw Credit Agreement dated as of September
5, 2007 (the “Agreement”) among FirstCity Financial Corporation (the
“Borrower”), the financial institutions which are parties to the Agreement (the
“Lenders”) and BoS (USA) Inc., as agent (the “Agent”).

The Agent and the Borrower hereby agree and confirm that the date in the
introductory paragraph of Section 6 of the Agreement is amended to be October
31, 2007.

Except as expressly amended hereby, the Agreement remains in full force and
effect in accordance with its terms.

Please sign below to confirm the terms of this letter, which may be executed in
counterparts, which when taken together shall constitute one and the same
instrument. This letter shall be governed by, and construed in accordance with,
the laws of the State of New York without reference to choice of law doctrine
that would result in the application of the laws of another jurisdiction. The
execution and delivery of this letter shall not obligate the Agent to agree to
any further amendments, waivers or consents.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND plc, New York Branch

 

 

 

 

By:

 

/s/ Joseph Fratus

 

 

 

 

Name:

 

Joseph Fratus

 

 

 

 

Title:

 

First Vice President

AGREED:

 

 

 

 

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

By:

 

/s/ James C. Holmes

 

 

 

 

Name:

 

James C. Holmes

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 


--------------------------------------------------------------------------------